UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7342


JAMES BENJAMIN PUCKETT,

                    Petitioner - Appellant,

             v.

HECTOR JOYNER, Warden, Federal Correctional Institution Estill, South
Carolina,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
David C. Norton, District Judge. (1:18-cv-02404-DCN)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Benjamin Puckett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Benjamin Puckett, a federal prisoner, appeals the district court’s order

dismissing without prejudice on his 28 U.S.C. § 2241 (2012) petition. * The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended dismissing the petition without prejudice for lack of

jurisdiction and advised Puckett that failure to file timely, specific objections to the

recommendation could waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Massey v. Ojaniit, 759

F.3d 343, 352 (4th Cir. 2014); see Thomas v. Arn, 474 U.S. 140, 155 (1985). Puckett has

waived appellate review by failing to file objections. Accordingly, we grant leave to

proceed in forma pauperis and affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
         The district court’s order is final and appealable as no amendment could cure the
defect identified in Puckett’s petition. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623-24 (4th Cir. 2015)


                                            2